MEMO ENDORSED
          Case 1:19-cv-00120-KPF Document 105 Filed 07/31/20 Page 1 of 1




                                              Law Office of
                             PAULA JOHNSON KELLY, PC
                                   271 North Avenue, Suite 908
                                  New Rochelle, New York 10801
                                         (914) 365-1313

                                                 July 30, 2020

 By ECF & E-mail to Failla_NYSDChambers@nysd.uscourts.gov

 Hon. Katherine Polk Failla, U.S.D.J.
 United States District Court
   Southern District of New York
 40 Foley Square, Room 2103
 New York, New York 10007
                                        Re:      Ventura v. Tri Tip Rock Center, LLC, et al.
                                                 19 Civ. 0120 (KPF)

 Dear Judge Failla:

        I write in response to the Court’s Memo Endorsed Order of July 28th [#103] scheduling a
 telephone conference for August 5th at 12:00 noon.

         Please be advised that, given I now reside in Maui, Hawaii, there is a six (6) hour time
 difference between Hawaii and New York, making the conference start at 6:00 a.m. here.

         Accordingly, I respectfully request, if possible, the Court reschedule the conference for a
 later hour, preferably on or after 3:00 p.m. EST (which would be 9:00 a.m. here). I thank the
 Court for its courtesies extended in this matter.

                                                 Respectfully yours,
                                                 s/ Paula Johnson Kelly
                                                 Paula Johnson Kelly, Esq.

 PJK/bh
 Cc: Zack Holzberg, Esq. (By ECF)
 Cc: Ashvin Venkataswamy (By email)
Application GRANTED. The conference previously scheduled for August 5,
2020, at 12:00 p.m. is hereby ADJOURNED to August 5, 2020, at 4:30 p.m.

The dial-in information is as follows: At 4:30 p.m. on August 5, 2020,
the parties shall call (888) 363-4749 and enter access code 5123533.
Please note, the conference will not be available prior to 4:30 p.m.

                                                      SO ORDERED.


Dated: July 31, 2020
       New York, New York
                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
